Undercofler, Justice.
The Georgia Public Service Commission appeals from an interlocutory order of the superior court which enjoins as confiscatory the rates authorized for appellees.
Appellant contends "That the trial court erred in finding confiscation based on new, updated financial data which had never been presented to the Commission by rehearing or otherwise” and therefore the appellees "have failed to exhaust their administrative remedies.”
The evidence shows: In March, 1969, appellees applied to the Georgia Public Service Commission for rate increases. Hearings were held in May and June, 1969. On June 18, 1970, rate increases less than those requested were authorized. Appellees filed for rehearings on July 6, 1970. They were denied on July 17, 1970. Thereafter, these actions to enjoin the rates were instituted in the superior court on August 11, 1970. The evidence received by the Georgia Public Service Commission was limited to a test year ending December 31, 1968. The trial court received and considered evidence not only for the test year but subsequent thereto and up to May 31, 1970, as presented by appellees. Held:
Equity courts refuse jurisdiction where an adequate administrative remedy is available and has not been exhausted. The Geor*728gia Public Service Commission was created for a special purpose with special competence to deal with special matters including the establishment of rates for public utilities. The courts presuppose it will provide a proper adjudication of such matters. When its administrative procedures have been followed and a final rate order is entered, as here, for which no appeal is provided, we must conclude such administrative remedies are exhausted. Thereafter, a court of equity will take jurisdiction to determine the constitutional question of confiscation. "Fundamental constitutional rights . . . should receive the full protection of prompt judicial action to prevent the injury. . . If the evidence shows that the rates ordered will result in confiscation, a court of equity has jurisdiction to render the judgment here complained of. Rates that are unjustly or unreasonably low are confiscatory.” Southern Bell Telephone &c. Co. v. Ga. Public Service Comm., 203 Ga. 832, 871, 872 (49 SE2d 38).
Argued April 14, 1971
Decided May 20, 1971
Rehearing denied June 17, 1971.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Robert J. Castellani, John W. Hinchey, Assistant Attorneys General, for appellants.
Trotter & Duncan, Thurman E. Duncan, William P. Trotter, Power, Jones, Bell & Schneider, John Robert Jones, William R. White, Ward W. Wueste, Jr., for appellees.
The instant cases filed in the superior court are de novo proceedings. Ga. Power Co. v. Ga. Public Service Comm., 211 Ga. 223, 229 (85 SE2d 14). They raise the constitutional question of confiscation. In passing upon this issue the trial court is authorized to consider all evidence bearing on the question. City of Atlanta v. Atlanta Gas Light Co., 149 Ga. 405 (100 SE 439); City of Atlanta v. Ga. R. &c. Co., 149 Ga. 411, 417 (100 SE 442). See 4 Davis, Administrative Law 163, § 29.09.
There is no merit in appellant’s contention.

Judgment affirmed.


All the Justices concur, except Felton, J., who dissents.